Exhibit 10.1

 

AMENDMENT NO. 7 TO
CREDIT AGREEMENT

 

THIS AMENDMENT NO. 7 TO CREDIT AGREEMENT (“Amendment”) is dated as of March 29,
2007  and is entered into by and between AVIZA, INC., a Delaware corporation,
formerly known as Aviza Technology, Inc. (the “Borrower”) and BANK OF AMERICA,
N.A. (the “Lender”).  All capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement (as
hereinafter defined).

 

WITNESSETH

WHEREAS, the Borrower and the Lender have entered into that certain Credit
Agreement dated as of August 6, 2004, as amended from time to time (“Credit
Agreement”); and

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
as set forth herein, and the Lender is willing to do so subject to the terms and
conditions stated herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Lender and  the Borrower hereby agree as follows:

I.              Amendment to the Agreement.  The Lender and Borrower hereby
agree that Eligible Accounts shall not include any accounts receivable owed to
or created as a result of services rendered or goods sold by any of (i) Aviza
Technology Limited, a corporation organized under the laws of the United Kingdom
(“ATL”), (ii) Trikon Technologies, Inc., a Delaware corporation (“TTI”), (iii)
Trikon Equipments Limited, a company created under the laws of the United
Kingdom (“TEL”), or (iv) E.T. Equipments Limited, a company created under the
laws of the United Kingdom (“ET”; together with ATL, TTI and TEL referred to
herein as “Guarantors”).

II.            Release of Guaranty.

A.            As of the date hereof (1) the obligations of the Guarantors under
the Guaranty and Debenture dated as of December 30, 2005, as amended, executed
by the Guarantors in favor of Lender (the “Guaranty”) shall terminate, and (2)
each of the Guarantors shall be released from any further liability under the
Guaranties.

B.            Each of the Guarantors and Borrower hereby waive, release, remise,
acquit and forever discharge Lender, its directors, officers, shareholders,
partners, employees, and agents, and its heirs, successors, personal
representatives and assigns, of and from any and all suits, causes of action,
legal or administrative proceedings, claims, demands, actual damages, punitive
damages, losses, costs, liabilities, interest, attorneys fees and expenses of
whatever kind and nature, in law or in equity, known or unknown, which any of
the Guarantors or Borrower ever had, now have, hereafter can, shall or may have
or acquire or possess or arising out of or in any way connected with directly or
indirectly out of, or in any way connected with, based upon, or arising out of
any of the Guaranties or any other Loan Document.

1


--------------------------------------------------------------------------------


 

C.            Each of the Guarantors and Borrower agree to waive the benefits of
Section 1542 of the Civil Code of the State of California, which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

D.            Except as otherwise specifically set forth herein, the execution
and delivery of this letter shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of Lender under any Loan
Document or any other agreement or document executed in connection therewith.

E.             Each of the Guarantors and Borrower acknowledges that it is aware
that it may hereafter discover facts in addition to, or different from, those
which it now knows or believes to be true with respect to the subject matter
contained herein, but it is the intention of each of the Guarantors and Borrower
to hereby fully and finally forever settle and release any and all matters,
disputes, and differences, known or unknown, or that may have existed which
relate to or arise out of the matters specified herein and that in furtherance
of this intention, the releases given herein shall be and remain in effect, full
and general releases as to the matters specified herein notwithstanding
discovery or existence of any such additional or different facts.

F.             The releases granted herein do not extend to any obligations
created herein.

III.                                 Conditions.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

A.            Amendment.  Fully executed copies of this Amendment and the
consent attached hereto signed by the Borrower and each of the Guarantors, as
necessary, and delivered to Lender.

B.            Other Documents.  Borrower shall have executed and delivered to
Lender such other documents and instruments as Lender may reasonably require.

IV.                                 Miscellaneous.

A.            Survival of Representations and Warranties.  All representations
and warranties made in the Credit Agreement or any other document or documents
relating thereto, including, without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Lender shall
affect the representations and warranties or the right of Lender to rely
thereon.

B.            Reference to Credit Agreement.  The Credit Agreement, each of the
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended hereby.

2


--------------------------------------------------------------------------------


 

C.            Credit Agreement Remains in Effect.  The Credit Agreement and the
Loan Documents, as amended hereby, remain in full force and effect and the
Borrower ratify and confirm its agreements and covenants contained therein.  The
Borrower hereby confirms that no Event of Default or Default exists.

D.            Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

E.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

F.             Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Lender and Borrower and their respective successors
and assigns; provided, however, that Borrower may not assign or transfer any of
their rights or obligations hereunder without the prior written consent of the
Lender.

G.            Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

H.            Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

I.              NO ORAL AGREEMENTS.  THIS AMENDMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN THE LENDER AND
THE BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN LENDER AND BORROWER.

J.             Advice of Counsel.  The advice of legal counsel has been obtained
by each of the Borrower and Guarantors prior to signing this agreement.  Each of
the Borrower and Guarantors execute this agreement voluntarily, with full
knowledge of its significance, and with the express intention of effecting the
legal consequences provided by § l541 of the California Civil Code, i.e., the
extinguishment of all obligations, and pursuant to the terms and conditions, as
set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment under seal on the
date first written above.

AVIZA, INC.,

 

E.T. EQUIPMENTS LIMITED,

 

a Delaware corporation, formerly known as

 

a company created under the laws of the

 

Aviza Technology, Inc.

 

United Kingdom

 

 

 

 

 

By:

 /s/ Patrick C. O’Connor

 

 

By:

/s/ Patrick C. O’Connor

 

 

Name:

Patrick C. O’Connor

 

 

Name:

Patrick C. O’Connor for Aviza

 

 

Title:

Executive Vice President and CFO

 

 

Technology, Inc.

 

 

 

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVIZA TECHNOLOGY LIMITED

 

TRIKON TECHNOLOGIES, INC., 

 

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Patrick C. O’Connor

 

 

By:

/s/ Patrick C. O’Connor

 

Name:

Patrick C. O’Connor for Aviza

 

 

Name:

Patrick C. O’Connor

 

 

Technology, Inc.

 

 

 

Title:

Executive Vice President and CFO

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRIKON EQUIPMENTS LIMITED,

 

 

 

a company created under the laws of the

 

 

 

United Kingdom

 

 

 

 

 

 

 

By:

/s/ Patrick C. O’Connor 

 

 

 

 

Name:

Patrick C. O’Connor for Aviza

 

 

 

 

Technology, Inc.

 

 

 

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen King

 

 

 

 

Name:

Stephen King

 

 

 

 

Title:

Vice President

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

Each of  the undersigned has executed a separate guaranty (collectively referred
to herein as the “Continuing Guaranty”) respecting the obligations of Aviza,
Inc., a Delaware corporation, formerly known as Aviza Technology, Inc.
(“Borrower”), owing to Bank of America, N.A. (“Lender”), as set forth in that
certain Credit Agreement dated as of August 6, 2004, as amended from time to
time.  Each of the  undersigned acknowledges the terms of the above Amendment
and reaffirms and agrees that: its respective Continuing Guaranty remains in
full force and effect; nothing in any Continuing Guaranty obligates Lender to
notify the undersigned of any changes in the financial accommodations made
available to Borrower or to seek reaffirmations of any Continuing Guaranty; and
no requirement to so notify the undersigned or to seek reaffirmations in the
future shall be implied by the execution of this reaffirmation.

 

AVIZA TECHNOLOGY INTERNATIONAL, INC.,  

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick C. O’Connor

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV, L.P.,  

 

 

a Delaware limited partnership

By:VantagePoint Venture

 

 

Associates IV, LLC Its General

 

 

Partner

 

 

 

 

By:

/s/ Alan E. Salzman

 

 

 

Name:

Alan E. Salzman

 

 

 

Title:

Managing Member

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV (Q), 

 

 

L.P., a Delaware limited partnership

By:VantagePoint Venture

 

 

Associates IV, LLC Its General

 

 

Partner

 

By:

/s/ Alan E. Salzman

 

 

 

Name:

Alan E. Salzman

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------